Citation Nr: 1120591	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for the residuals of rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO initially considered and denied the Veteran's claim for § 1151 compensation for the residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula.

2.  The additional evidence received or otherwise obtained since that August 2005 rating decision is cumulative or redundant of evidence considered in that decision or does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying § 1151 compensation for the residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula, is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.1103 (2010).

2.  New and material evidence has not been submitted to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then determine whether there is new and material evidence to reopen this previously denied, unappealed, claim, in the process providing relevant VA statutes and regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to benefits being requested that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or a supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In this particular case at hand, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and April 2009, prior to initially adjudicating his claim in the May 2009 decision at issue in this appeal.  The RO sent the April 2009 letter to provide additional information that had not been included in the initial March 2009 letter, including concerning the need to have new and material evidence to reopen the claim.  These letters, especially in combination, comply with the Court's holding in Kent, supra, in that they included the criteria for reopening a previously denied and unappealed claim and contained information concerning why the claim was previously denied.  And although these letters did not clearly identify the criteria for establishing entitlement to § 1151 compensation, the RO provided this additional information in the September 2009 SOC.  There has not been any reason to readjudicate the claim since providing that SOC, such as in an SSOC, because the only additional evidence since submitted of any real significance is the Veteran's October 2009 substantive appeal (VA Form 9), completing the steps necessary to perfect his appeal to the Board (see 38 C.F.R. § 20.200), and a May 2010 letter from his attorney with the forms needed to designate him as the Veteran's representative in this appeal and other forms requesting a copy of the entire claims file (C-file) and vocational rehabilitation records folder, etc.  See Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007) (indicating an SSOC is not required in this circumstance because there is no additional evidence that would possibly change the outcome of the prior adjudication in the rating decision at issue and SOC).  The RO sent the Veteran and his attorney a letter later in May 2010 acknowledging receipt of this Freedom of Information Act (FOIA) - Privacy Act (PA) request and indicating it was in the process of being acted on.

Consequently, the Veteran has received all required notice concerning his § 1151 claim.  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error - either in timing or content, and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice regarding any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  He and his attorney have not made any such pleading or allegation

And as for the duty to assist, the VCAA left intact the requirement that a claimant first present new and material evidence to reopen a finally decided claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist has been satisfied and proceed to evaluate the merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).  VA also is not obligated to provide the Veteran a VA compensation examination, including for a medical nexus opinion, unless and until there is new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).

In any event, VA has obtained all relevant medical and other records the Veteran and his attorney have identified.  Accordingly, no further development is necessary to meet the requirements of the VCAA.

II.  Whether there is New and Material Evidence to Reopen the Claim

The Veteran is requesting § 1151 compensation for residuals of a rib resection. including long thoracic nerve palsy, right arm and back pain, and winged scapula, which, if granted, is akin to awarding service connection by treating this claimed disability as if it was incurred in or aggravated by his active military service.  Since, however, this claim has been previously considered and denied in August 2005, and he did not appeal that earlier decision, the Board must first determine whether there is new and material evidence to reopen this claim because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, this is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151.


The provisions of 38 C.F.R. § 3.358 apply to a § 1151 claim that was filed before October 1, 1997.  Whereas for a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a)-(d).  See also VAOGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

For the purposes of 38 U.S.C.A. § 1151, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  A Department employee is an individual (i) who is appointed by the Department in the civil service under Title 38, United States Code, or Title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day- to-day activities are subject to supervision by the Secretary of VA.  38 C.F.R. § 3.361(e).  A Department facility is a facility over which the Secretary of VA has direct jurisdiction.  Id.


Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  To establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable. to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

In this particular case at hand, the RO denied compensation under § 1151 for the residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula because the medical and other evidence of record at the time of the initial August 2005 decision failed to establish the required carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault or unacceptable standard of care or that the VA medical services in question were the proximate cause of this claimed additional disability.  


The evidence considered in that initial decision included VA treatment records that, for the most part, dated from 2001 to 2004.  These records showed that, while working, the Veteran had sustained an injury to his right upper extremity in October 2001.  He had received initial treatment at a private facility.  However, he was referred to a VA facility.  He was seen by a vascular surgeon and underwent a procedure for placement of subclavian venous stent.  To prevent similar complications in the future, a rib resection was suggested.  On January 17, 2002, he had this additional surgery for resection of his right first rib with excision of scalenus anterior and medius on the right side.  After his post-operative recovery period, he was seen by a private physician who determined that, during the rib removal, a nerve was cut that resulted in a winged scapula.  In June 2005, a VA examiner reviewed the file but concluded there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or any other similar instance of fault on VA's part in the furnishing of this medical treatment.  In his concluding comments he acknowledged that undesirable outcomes from surgical procedures cannot be predicted.  But, he added, it did not appear as though specific accident or injury had occurred during the surgical procedure according to his review of the evidence of record.  The Veteran's permanence of this condition will have variable degrees of symptomatology and manifestation and impairments, however, it would require speculation to indicate to what degree.

The RO notified the Veteran of that decision denying his claim later in August 2005 and apprised him of his procedural and appellate rights, but he did not appeal.  The only statement or evidence received after notification of that decision was a letter dated that same month, but apparently not received until after the RO had mailed that notification letter, from R.J.M., Esquire, of the Veterans Advocacy Group - which, at the time, held the Power of Attorney.  In any event, this letter merely requested a copy of the Veteran's claims folder and service medical records pursuant to the Freedom of Information Act (FOIA) and 38 C.F.R. § 1.526.  And according to an October 2005 letter in the claims file, addressed from the RO to this prior attorney, a complete copy of the claims file was furnished in response to that request under the Privacy Act (PA).  The letter also explained there were no Service Medical Records in the file, indicated the amount it could cost per page for a future request for the records in the claims file, and provided a toll-free telephone number the attorney could call if he had further questions.  That FOIA request was not tantamount to a timely Notice of Disagreement (NOD) with the RO's August 2005 denial of this § 1151 claim because there was no indication of the Veteran contesting that initial decision and intending to appeal it.  See 38 C.F.R. §§ 20.201, 20.302.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

Consequently, in the absence of an appeal, that initial August 2005 decision is final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  So, to reopen this claim and warrant review of the prior disposition, there has to be new and material evidence.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and material, VA may then evaluate the merits of the claim on the basis of all evidence of record (i.e., conduct a de novo review), but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step is applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is the evidence that has been added to the record since the most recent final and binding RO decision, regardless of the specific basis of that denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  So, here, the RO's August 2005 decision marks the starting point for determining whether there is new and material evidence.

Since that August 2005 decision, the Veteran has submitted a VA outpatient record dated August 31, 2005 concerning his evaluation and treatment for complaints of right shoulder pain - which he "related to an old injury whereby he had the first rib removed and had the complication of injuring the nerve and wing scapula resulted."  So there was attribution of this right shoulder pain to the VA treatment in question, albeit by him personally.  He also apparently had been seen in the VA outpatient clinic previously for this same complaint of right shoulder pain and resultantly scheduled for physical therapy (PT), but he reported "it didn't really help."  He was not taking any non-steroidal anti-inflammatory drug (NSAID) as, at least initially, he was not interested in taking any medications, although that particular day he was requesting medication for his shoulder pain.  He denied experiencing any chest pain (CP), palpitations, shortness of breath (SOB), cough, fatigability, or loss of function of his right arm.  He had no known or new allergies (NKA).  During objective physical examination he was in no acute distress (NAD).  His right shoulder was without pain to palpation.  Drawers and McMurrays tests were negative.  He had range of motion (ROM) with certain grimacing with extension.  He shrugged without difficulties, and his adduction and abduction were without difficulties.  The diagnosis (impression/assessment) was right shoulder pain.  Medication was prescribed.  He refused referral to another session of PT and had been evaluated by the Orthopedic Service back in June (presumably of that same year, so in June 2005).


This additional record is new in the sense that it was not on file at the time of the RO's August 2, 2005 decision since this record, as mentioned, is dated August 31, 2005 (so at the end, versus beginning, of that same month).  Therefore, the RO did not consider this record in that decision.  Significantly, however, in this record there is only the Veteran's self-reported history of having experienced pain in his right shoulder since the earlier VA treatment and surgery in question, and this always has been the essential and underlying basis of his claim - that he has only experienced this pain since that VA procedure, so the reason for it.  He made this same allegation before the RO considered and denied his claim in August 2005.  Indeed, in his May 2005 claim application (VA Form 21-526), he wrote about the details and consequences of the surgery and indicated he had been unable to lift his right arm above his head since the procedure and had experienced pain in his arm and back secondary to the nerve condition.  So even when initially considering and denying his § 1151 claim in August 2005, there was recognition and acknowledgment of this pain and even what he believed to be the cause of it.  It follows that merely reiterating this allegation of ongoing pain is not, in this other respect, actually new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

But even accepting that in certain respects this additional August 31, 2005 record is new evidence, it still is not material to the claim because it does not suggest the VA treatment at issue, including especially the surgery in question, involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the furnishing of this medical treatment.  In this record the Veteran gave a history of having experienced right shoulder pain since receiving this VA treatment in question and related this ongoing pain to this VA treatment.  He is competent, even as a layman, to make this proclamation because experiencing ongoing pain is something that he is personally qualified to comment on.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).


And, in fact, the Board must accept his lay testimony concerning this as 
credible, albeit for the limited purpose of determining whether this testimony is new and material evidence to reopen his claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  More importantly, though, even accepting that he has experienced this ongoing right shoulder and other pain since the VA surgery in question, and has an underlying diagnosis to account for this pain (see Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)), does not mean this pain necessarily resulted from substandard VA medical care of the type contemplated by 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361, including as a consequence of an event not reasonably foreseeable (such as the mistaken cutting of a nerve) or that he did not give his informed consent for the surgery and, in the process, agree there may be complications.  This VA outpatient record dated August 31, 2005 does not address any of these determinative issues or, for that matter, provide any affirmation of the claims or statements the Veteran made in this record.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  Evidence, instead, which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.).  In other words, even if new, this additional medical record is not material to addressing the bases of the RO's prior denial of this claim.  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Evans, 9 Vet. App. at 283-84.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Here, though, there is no such indication in this additional record.


The Veteran is competent, as mentioned, to provide his lay testimony concerning the extent and duration of his pain, and the fact that he has only experienced it since his VA surgery, so, if for no other reason than logical deduction, the likely cause of it.  But, again, the most dispositive concern is not so much whether he has experienced this pain, this was even acknowledged when previously considering and denying his claim in August 2005, rather, whether he has established the required element of VA negligence or substandard level of care so as to result in this pain.  In other words, the mere fact that he has this pain, and still did as of when he revisited the VA outpatient clinic on August 31, 2005 (as affirmed by this additional record), does not in turn address the deficiencies in his claim insofar as establishing this necessary VA fault.  Moreover, as the specific type of condition at issue involves purported damage to a nerve, the Veteran is not competent, himself, to establish this required showing of VA fault and causation.  His claimed condition is not the type contemplated in Davidson, Jandreau and Barr, so not readily amenable to mere lay diagnosis or probative comment on its etiology.  See also Moray v. Brown, 5 Vet. App. 211 (1993) and Routen v. Brown, 10 Vet. App. 183, 186 (1997), wherein the Court noted that a layman generally is not competent to offer a medical opinion on etiology or diagnosis of a condition and that such evidence does not provide a basis on which to reopen a claim of service connection.

So the evidence received since the RO's August 2005 decision, when viewed either alone or in light of all of the evidence of record, is not new and material.  And absent this required new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Accordingly, the petition to reopen this § 1151 claim must be denied.  



ORDER

The petition to reopen the claim for § 1151 compensation for the residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula, is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


